Citation Nr: 1233017	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 26, 1973 to July 23, 1973.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In February 2010, the Board remanded the issue for further development.  After completion of the requested development, the case was returned to the Board for further appellate action.  The Board is satisfied that there was substantial compliance with such remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In August 2011, the Board remanded the issue for further development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case to obtain a medical opinion as to whether the currently diagnosed left ankle degenerative joint disease disability was related to service, and if not, whether it was caused or aggravated by the service-connected left foot disability.  

In October 2011, the Veteran underwent a VA examination during which he reported that he injured his left ankle during service, when he fell into a hole while running during basic training.  Upon examination and review of the claims file, the examiner diagnosed degenerative joint disease of the left ankle.  The examiner opined that the Veteran's left ankle disability was less likely than not related to his service because there was "absolutely no documentation" of any injury, pain, or treatment in the service treatment records.  The examiner concluded that the Veteran's disability was normal aging process for a 62 year old man.        

The Board finds the October 2011 VA opinion to be inadequate, as the examiner failed to consider the Veteran's credible reported history and assertions of continuous left ankle pain since the in-service injury.  Although the Veteran's service treatment records and post-service treatment records until 1978 are silent for left ankle complaints and treatment, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Significantly, the Board notes that during the course of treatment in April 1978, the Veteran reported that he hurt his left ankle approximately five years ago, when he fell into a hole while running.  See April 1978 VA outpatient treatment record.     

In July 2012, the Veteran underwent a second VA examination during which the examiner diagnosed degenerative joint disease of the left ankle.  Upon review of the claims file, the examiner opined that the Veteran's left ankle disability was not caused or aggravated by his service-connected left foot disability.  In providing the opinion, the examiner stated that the Veteran's claims file failed to document treatment for a left ankle condition.  

The Board finds the July 2012 VA opinion to be inadequate, as the examiner merely cited a lack of supporting documentation within the Veteran's claims file which demonstrates treatment of a left ankle condition, to include causation or aggravation of his left ankle by his service-connected left foot, which is not a sufficient rationale.  Moreover, the examiner did not offer any opinion addressing the etiology of the Veteran's current left ankle disability.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran should also be provided appropriate notice regarding his claim of secondary service connection. 

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  Specifically, issue appropriate notice on the Veteran's claim of entitlement to service connection for a left ankle disability as secondary to the service-connected left foot disability.  Additionally, the notice should explain how disability ratings and effective dates are determined.  A copy of the notice letter must be included in the claims file.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any left ankle disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any pertinent medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.
Based on the examination and review of the record, the examiner should answer the following questions: 

(1)  Does the evidence of record show that the Veteran currently has a left ankle disorder?  

(a) If the answer is yes, is it at least as likely as not that the current disorder had its onset in service, or is otherwise related to service? 

The examiner must consider the Veteran's credible history of continuous left ankle pain since the in-service injury, when he fell into a hole while running during basic training. 

(b)  If the condition did not have its onset in service, it is at least as likely as not that any currently demonstrated left ankle disorder is caused or aggravated by the service-connected left foot disability? 

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


